In a separation action, order, insofar as it grants respondent’s motion to punish appellant for contempt in failing to comply with the judgment, and denies appellant’s motion to vacate the judgment as having heen entered by consent contrary to rule 283 of the Rules of Civil Practice, affirmed, with $10 costs and disbursements. It is hereby found that appellant abandoned and failed to support respondent. Carswell, Adel, MacCrate and Beldoek, JJ., concur; Rolan, P. J., dissents and votes to reverse the order and to deny respondent’s motion and to grant appellant’s motion. [See post, p. 1030.]